Citation Nr: 0012027	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1996 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) which granted special monthly 
pension at the housebound rate and denied special monthly 
pension based on the need for regular aid and attendance.  
The veteran has been represented throughout this appeal by 
the Puerto Rico Public Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran has not been shown to be blind or so nearly 
blind as to have corrected bilateral visual acuity of 5/200 
or less or concentric contraction of the visual field to 5 
degrees or less; to be a patient in a nursing home; or to 
have a factual need for regular aid and attendance.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1521(d), 5107 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Additional pension benefits are provided for a veteran who is 
so helpless as to be in need of regular aid and attendance.  
The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
to be in need of regular aid and attendance if he or she is 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R.§ 3.352(a) (1999).  38 
U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351 (1999).  

The basic criteria for determining the need for regular aid 
and attendance consists of the following: the veteran's 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; his frequent need for 
orthotic adjustment; his inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; his inability to attend to the wants of nature; or 
his incapacity, physical or mental, which requires the care 
or assistance of another person on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the enumerated 
criteria be found to exist before a favorable determination 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the application of 38 
C.F.R.§ § 3.352(a) to claims for special monthly pension 
based on the need for regular aid and attendance and directed 
that:

First, because the regulation provides 
that the "following" enumerated factors 
"will be accorded consideration," it is 
mandatory for the VA to consider the 
enumerated factors within the regulation.  
Second, because the regulation provides 
that "it is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made," the 
logical inference to be drawn from this 
language, although not explicitly stated, 
is that eligibility requires at least one 
of the enumerated factors be present.  
Turco v. Brown, 9 Vet. App. 222, 224 
(1996).  

A July 1995 VA treatment record notes that the veteran had 
undergone an April 1995 right below the knee amputation.  The 
treating VA medical personnel stated that the veteran was 
independent in all self-care activities except for 
locomotion.  

At a July 1995 VA examination for pension purposes, the 
veteran reported that he had not yet received a right leg 
prosthesis and was undergoing pre-prosthetic training.  On 
examination, the veteran was observed to be in a wheelchair.  
The VA psychiatric examiner noted that while the veteran was 
mentally competent to handle his VA benefits, "the naming of 
a tutor is recommended due to his physical limitations."  

At an October 1995 VA opthamological evaluation, the veteran 
exhibited bilateral corrected near vision of 20/40; corrected 
right eye distant vision of 20/40; corrected left eye distant 
vision of 20/50; and no visual field deficit.  An October 
1995 VA treatment record reflects that the veteran had been 
fitted with a right leg prosthesis and was walking without 
any problems.  

In his April 1996 claim for special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate, the veteran advanced that he had an impaired ability to 
ambulate due to his right below the knee amputation.  He 
stated that he required help from others "to get around."  
He clarified that he was restricted to his home.  

A May 1996 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680) 
completed by a private physician indicates that the veteran 
was restricted due to his right below the knee amputation and 
needed both medications and a cane.  The physician checked 
the boxes indicating both that the veteran "requires the 
daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care" and "daily skilled 
services not indicated."  

At an August 1996 VA aid and attendance/housebound 
examination, the veteran reported that he was partially 
wheelchair bound and had a right leg prosthesis which he 
could not tolerate and did not use.  The examiner noted that 
the veteran had satisfactory upper extremity movements; was 
competent to manage his benefit payments; was "partially 
dependent to his movement;" used a wheelchair; and needed 
help or assistance in the bathroom.  The physician 
recommended that the veteran use his right leg prosthesis.  

A May 1997 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680) 
completed by a private physician indicates that the veteran 
had severe right leg impairment and difficulty ambulating due 
to his right below the knee amputation residuals.  The doctor 
reported that the veteran was unable to walk without the 
assistance of another person and checked the box indicating 
that the veteran "requires the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care."  In a June 1997 written statement, the veteran 
advanced that he was "always bedridden and/or wheelchair 
r[igh]t leg amputee who can not even use his right leg 
prosthesis due to pain 24 hours a day."  

At a March 1999 VA aid and attendance/housebound examination, 
the veteran related that he was "unable to use his [right 
leg] prosthesis as much as he would like" due his painful 
amputation stump.  He clarified that he wore his prosthesis 
for two to three hours each morning to walk around inside his 
home and thereafter used his wheelchair.  He utilized his 
wheelchair to go out with his wife to medical appointments; 
to attend church; and to visit relatives.  The veteran was 
not currently hospitalized.  He and his wife came to the 
examination via a public bus.  A January 1999 evaluation was 
reported to reveal corrected right eye visual acuity of 20/60 
-2 and corrected left eye visual acuity of 20/40 -2.  The 
examiner observed that the veteran attended to the "wants of 
nature and his own personal hygiene;" walked without 
assistance within his home; required an attendant to go 
outside his house; was capable of managing his own VA 
benefits; was not permanently bedridden; and did not have 
bilateral corrected visual acuity of 5/200 or worse.  While 
the veteran came to the examination in a wheelchair, he wore 
his right leg prosthesis and transferred in and out of the 
wheelchair without assistance.  No upper extremity functional 
impairment was identified.  The VA physician commented that 
while the veteran was housebound, he was not currently in 
need of regular aid and attendance.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The reports of 
May 1996 and May 1997 private examinations for housebound 
status or a permanent need for regular aid and attendance 
convey that the veteran was severely disabled due to his 
right below the knee amputation residuals and required "the 
daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care."  While they are clearly 
competent to render an opinion as to the veteran's need for 
regular aid and attendance, the private physicians did not 
expound upon their conclusions and provided no findings to 
support the determination that the veteran required skilled 
help.  Such bare statements provide no objective evidence to 
assist in the application of 38 C.F.R. §§ 3.351, 3.352(a).  
Further, the physician conveyed in the May 1996 evaluation 
that the veteran concurrently both required and did not 
require skilled care and thus produced an evaluation of 
essentially no probative value.  The August 1996 VA aid and 
attendance/housebound evaluation notes that the veteran 
utilized a wheelchair and needed "help or assistance" in 
the bathroom.  The March 1999 VA aid and 
attendance/housebound evaluation reflects that the veteran 
was not blind or so nearly blind as to have corrected 
bilateral visual acuity of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; was not 
a patient in a nursing home; and did not need regular aid and 
attendance.  

While acknowledging that he apparently exhibited a need for 
help in the bathroom in 1996, the Board notes that the VA 
physician did not specify that such assistance rendered the 
veteran in need of regular aid and attendance.  The March 
1999 evaluation reflects that the veteran stated that he did 
not require assistance in attending to the wants of nature 
and personal hygiene or other activities of daily living 
except for going to places outside of his home.  The 
veteran's subjective statements as to his ability to dress 
and undress himself; to keep himself ordinarily clean and 
presentable; to feed himself; to attend to the wants of 
nature; and to protect himself from the hazards or dangers 
incident to his daily environment fully support the VA 
examiner's conclusion that he is not in need of regular aid 
and attendance.  Indeed, the veteran's statements actually 
indicate a relatively high level of self-sufficiency.  
Therefore, the Board finds that the March 1999 VA evaluation 
to be more persuasive than the other evaluations of record.  
As the preponderance of the evidence is against the claim and 
there is no doubt to be resolved, the benefit sought on 
appeal is denied.  38 U.S.C.A. § 5107 (West 1991).  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 

